Appeal by defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County, imposed January 5, 1977, upon his conviction of assault in the first degree, upon his plea of guilty, the sentence being a term of imprisonment with a minimum of 5 years and a maximum of 15 years. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to a term of imprisonment with a minimum of one year and a maximum of six years. As so modified, sentence affirmed. The sentence was excessive to the extent indicated herein. Gulotta, P. J., Hopkins, Martuscello and O’Connor, JJ., concur.